Citation Nr: 0430330	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  98-04 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a disorder of the 
colon, claimed as due to herbicide exposure and also claimed 
as secondary to service-connected post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).  

Procedural history

The veteran served on active duty from December 1966 to 
September 1968.  The veteran had service in Vietnam.  He is a 
recipient of the Combat Infantryman Badge and the Bronze Star 
Medal.

In February 1997, the RO received the veteran's claims of 
entitlement to service connection for a disorder of the 
colon, which the veteran thought may have been associated 
with his exposure to herbicides in Vietnam.  In an October 
1997 rating decision, the RO denied the claim on that basis.  
The veteran disagreed with the October 1997 rating decision 
and initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in February 1998.  

The Board notes that, while the initial February 1997 claim 
was adjudicated as a claim of entitlement to service 
connection on the basis of herbicide exposure, in 
The same October 1997 RO rating decision, service connection 
was granted for PTSD.  In his February 1998 substantive 
appeal (VA Form 9), the veteran asserted that his disorder of 
the colon was incurred as a result of stress and anxiety 
associated with his service-connected PTSD.  In September 
1998, the RO adjudicated the claim, to include as secondary 
to PTSD, and the claim was again denied.

The veteran presented personal testimony before the 
undersigned Veterans Law Judge at a videoconference hearing 
in August 2002.  The transcript of the hearing is associated 
with the veteran's claims folder.

In May 2003, the Board requested an expert opinion as to 
certain medical questions involved in the veteran's claim.  
That opinion has since been added to the record on appeal.  
It does not appears that the opinion has bee provided to the 
veteran or to his representative.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

Issues not currently on appeal

The Board observes that several other issues were also denied 
in the October 1997 rating decision, and the veteran 
perfected appeals as to those issues as well.  In a November 
2002 decision, the Board denied claims of entitlement to 
service connection for a skin disorder and shell fragment 
wounds of the right hand and back.  The Board also granted an 
increased 70 percent disability rating for the veteran's 
service connected PTSD.  The Board's decision is final.  See 
38 C.F.R. § 20.1100 (2004).  Accordingly, those issues will 
be addressed no further herein.

REMAND

During the pendency of this appeal the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  Among other things, 
the VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

After a review of the record, the Board has determined that 
the RO has not notified the veteran of the evidence necessary 
to substantiate his claim of entitlement to service 
connection for a disorder of the colon, and has not informed 
the veteran of which portion of the evidence is to be 
provided by the him and which part VA will attempt to obtain 
on his behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir.) held that the 
regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the claimant with 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C.A. § 
5103(b).  Thus, if, as here, the record has a procedural 
defect with respect to the notice required under the VCAA, 
this may no longer be cured by the Board.  Accordingly, the 
Board must remand the case to the agency of original 
jurisdiction because the record does not show that the 
veteran was provided adequate notice under the VCAA and the 
Board is without authority to do so.  

As has been noted in the Introduction, an expert medical 
opinion has been obtained by the Board.  It does not appear 
that the veteran and his representative have been  
Provided with a copy of that opinion and given the 
opportunity to comment.  See Thurber v. Brown, 5 Vet. App. 
119, 126 (1993).   This remand will enable this action to be 
accomplished.
 
Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA must notify the veteran of the 
evidence he needs to submit and that 
which will be obtained by VA.  In 
addition, VBA should furnish the veteran 
and his representative with a copy of the 
undated medical opinion signed by M.A.P., 
M.D., Ph.D. and advise then that they may 
provide evidence and argument in 
response.  

2.  VBA should then readjudicate the 
claim of entitlement to service 
connection for a disorder of the colon, 
taking into consideration any evidence 
submitted by the veteran, as well as the 
medical opinion obtained by the Board in 
August 2004.  If the claim remains 
denied, VBA should issue a supplemental 
statement of the case.  Thereafter, the 
claims folder should be returned to the 
Board for further appellate review if in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


 
 
 
 

